                                                                           ATTACHMENT 2


   STATE OF MINNESOTA ·                                                              DISTRICT COURT
   COUNTY OF LESUEUR                                                     FIRST JUDICIAL DISTRICT
                                                                       Case Type Indicator: Employment


   Dustin Johnson,

                     Plaintiff,
                                                                            COMPLAINT
             v.                                                         (Jury Trial Demanded)

  Covia Holdings Corporation,
  Also Known As Unimin Corporation,

                    Defendant.

        Plaintiff Dustin Johnson brings this action for damages'and other legal and equitable

relief for violations of law by Defendant Covia Holdings Corporation, aka Uni min Corporation

("Covia"). He states and alleges as follows:

                                           INTRODUCTION

       Dustin Johnson was hired as a Utility Man by Unimin Corporation, now Covia, on April

5, 2018 at the Le Sueur worksite. Mr. Johnson contends Covia is discriminating against him

based on his race and color by failing to train him and by forcing him to work extra hours on

very short notice. He also alleges that Covia is in violation of a union contract for failing to pay

him overtime wages when he works more than eight hours in the same 24 hour period. Mr.

Johnson now files suit seeking to hold Defendant accountable for its blatant violations of state,

federal and common laws.

                                                PARTIES

        I.        Plaintiff Dustin Johnson ("Plainti fr' or. "Mr. Johnson") is a resident of the State of

Minnesota.
         2.        For all times pertinent to this action, Mr. Johnson was an "employee" of Defendant

 under Minn. Stat.§ 363A.03, subd. 15 and 29 U.S.C. 26 § 203(e).

        3.         For all times pertinent to this action, Defendant, Covia, was Mr. Johnson's

 "employer" within the meaning of Minn. Stat.§ 363A.03, subd. 16 and 29 U.S.C. 26 § 203(d).

        4.        For all times pertinent to this action, Defendant Covia was located at 39770 Ottawa

Road, Le Sueur, MN 57058, with a corporate office located at 259 Elm Street, New Canaan, CT

06840 and a registered office address at 1010 Dale St. N., St. Paul, MN 55117-5603.

                                     JURISDICTION & VENUE

        5.        This Court has jurisdiction over the parties and causes of action alleged by Mr.

Johnson because the events alleged herein affecting him occurred in the State of Minnesota.

        6.        Venue in this Court is proper because Defendant is located and conducts business

in Lesueur County, Minnesota.

        7.        AH conditions precedent to this action have been fulfi1led. Plaintiff timely

commenced this action within 90 days of a dismissal by the Equal Employment Opportunity

Commission and 45 days ofa dismissal by the Minnesota Department of Human Rights.

                                    FACTUAL ALLEGATIONS

       8.         Mr. Johnson was hired as a Utility Man for Unimin on April 5 of 2018. Uni min

was acquired by Covia Holdings Company, but Mr. Johnson's title and employment conditions

remained the same after the acquisition. He is still employed with Covia at this time.

       9,         Utility men are supposed to be cross-trained in myriad duties, but Mr. Johnson has

never been cross-trained.      He has requested cross-training on numerous occasions, but his

supervisors have refused to do so. He believes this refusal is due to discrimination on the basis of

race and color.



                                                  2
         10.    Mr. Johnson requested and received a third shift assignment, from 11 :00 pm until

 7:00 am, Monday through Friday. Because he is not cross-trained, when he is moved to a different

 shift, he is forced to perform menial labor whereas the two white utHity men from third shift are

 given higher-level jobs that they have been cross-trained to perform. He believes this disparity in

treatment is due to discrimination on the basis of his race and color.

        11.    Mr. Johnson is often forced to work shifts immediately following his regular shift

(turnaround shift), and he is often notified of the schedule change at the last minute. The work is

menial, he is forced to work more than eight hours in a 24-hour period, and he is not paid overtime.

He believes this treatment is due to discrimination on the basis of his race and color.

        12.    In the Fall of2018 Mr. Johnson approached his supervisor regarding the issues with

last minute schedule changes, lack of cross-training, and failure to pay overtime and was told,
                                           st
"People find you difficult to work with.        Mr. Johnson's numerous reviews are all positive and

none contain indications that anyone has difficulty working with him. Mr. Johnson believed the

comment was based on race discrimination and he reported it to another Covia supervisor.

       13.     On nwnerous occasions, Mr. Johnson has not worked a full week due to his shifts

being canceled, but other white employees have worked the full week and even overtime.

       14.     Covia is bound by a union contract with the United Steelworkers. Article VII,

"Hours of Work and Overtime," in the Agreement between United Steelworkers and Unimin, dated

April 8, 2017 through April 10, 2020 (covering the relevant time frames here) sets forth in section

7.01 that "'Day' as the term is used herein, shall mean a twenty-four (24) hour period commencing

with the employee's shift. 'Shift' shall be defined as being from 7a.m. to 3 p.m. - 3 p.m. to 11

p.m. - and 11 p.m. to 7 a.m."

       15.     The USW Agreement goes on to set forth in Section 7.03 that the standard work



                                                    3
 week is eight hours per day, Monday through Friday and "Time and one-half shall be paid for all

 time worked after eight (8) hours in any one day ... ,,

             16.    The USW Agreement also sets forth in section 5.03 that "Employees called back

for work outside of his [sic] regular shift will not receive less than four (4) hours pay at one and

one-half (1-1/2) times his basic hourly rate of pay plus any applicable shift premiums for such

work.   0




            17.    Covia is in violation of the agreement with USW by forcing Mr. Johnson to work

more than eight hours in a 24-hour period without paying him and one-halftimes his hourly rate

of$27.14.

            18.    As a direct and proximate result of the conduct above described, Mr. Johnson has

suffered emotional distress, mental anguish, embarrassment, and humiliation. Further, as a direct

and proximate result of the above conduct, Mr. Johnson has also suffered lost wages and job

benefits.

                                               COUNT I:
                           COUNT II: RACE DISCRIMINATION
                       UNDER THE MINNESOTA HUMAN RIGHTS ACT,
                                       MINN. STAT. §363A.08


            19.    All preceding paragraphs are incorporated herein.

            20.    Plaintiff and pefendant herein named are employee and employers respectively as

defined by Minn. Stat. §363A.03, subd. 15 and subd. 16.

            21.    Minn. Stat. § 363A.08, subd. 2 provides that it is an unfair unemployment practice

for an employer, because ofa person's race or color, to "d~scriminate against a person with respect

to hiring, tenure, compensation, terms, upgrading, conditions, facilities, or privileges of

employment.,,




                                                   4
         22.     By discriminating against Plaintiff on the basis of his race or color, Defendant

 violated Minn. Stat. § 363A.08, subd. 2.

         23.    As a direct and proximate result of Defendant's unlawful conduct, Plaintiff has been

 and continues to be damaged and suffer losses including, but not limited to, lost income, lost

 benefits, Jost earning capacity, emotional distress, mental anguish, and monetary losses, in excess

 of$50,000.

        24.     The above acts were committed with malice, reckless disregard or deliberate

disregard for the rights and safety of the Plaintiff. As a result, Plaintiff is also entitled to punitive

damages.

                               CO~T II: REPRISAL
                     UNDER THE MINNESOTA HUMAN RIGHTS ACT,
                               MINN. STAT. § 363A.15


        25.     All preceding paragraphs are incorporated herein .

        26.
                                                                       .
               Plaintiff and Defendant herein named are employee and employers respectively as

defined by Minn. Stat. §363A.03, subd. 15 and subd. 16.

        27.    Minn. Stat. § 363A. l 5 provides that it is an unfair discriminatory practice for any

individual who participated in the alleged discrimination to intentionally engage in any reprisal

against any person because that person "opposed a practice forbidden under this chapter or has

filed a charge ... under this chapter."

       28.     Minn. Stat. § 363A. l 5 provides that "reprisal includes, but is not limited to, any

form of intimidation, retaliation, or harassment."

       29.     By forcing Plaintiff to work numerous varied shifts on very short notice, by refusing

to cross-train him, and by failing to pay him for overtime work after Plaintiff opposed a practice

forbidden by the Minnesota Human Rights Act, Defendant violated Minn. Stat. § 363A. I 5.


                                                  5
        30.      As a direct and proximate result of Defendant' unlawful conduct, Plaintiff has been

 and continues to be damaged and suffer losses including, but not limited to, lost income, lost

 benefits, lost earning capacity (past and future), emotional distress, physical and mental anguish,

 and monetary losses, in excess of$50,000.

        31. ·    The above acts were committed with malice, reckless disregard or deliberate

disregard for the rights and safety of the Plaintiff. As a result, Pl.aintiff is also entitled to punitive

damages.

                            COUNT ID: FAILURE TO PAY WAGES
                               UNDER MINN. STAT.§ 181.101

        32.     All preceding paragraphs are incorporated herein,

        33.     Minn. Stat.§ 181.101 makesitunlawfulforanyemployernottopaywageseamed

at least once every 31 days.

       34.      By refusing to pay Plaintiff all of his earned, unpaid wages, Defendant violated

Minn. Stat.§ 181.101.

       35.      As a direct and proximate result of Defendant' unlawful conduct, Plaintiff has been

and continues to be damaged and suffer losses including, but not limited to his actual wages and

the penalties and monetary losses, in excess of $5,000.

                            COUNT IV: BREACH OF CONTRACT
                            UNDER MINNESOTA COMMON LAW

       36.      All preceding paragraphs are incorporated herein.

       37.      Minnesota law sets forth a Plaintiff is entitled to damages for breach of contract

when a contract is fonned, the Plaintiff perfonned any conditions precedent, and the Defendant

breached the contract.

       38.      As a direct and proximate result of Defendant' unlawful conduct, Plaintiff has been




                                                   6
 and continues to be damaged and suffer losses including, but not limited to his actual wages and

 the penalties and monetary losses, in excess of $5,000.

                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        1.     A declaratory judgment that the practices complained of herein are unlawful and
               violative of the Minnesota Human Rights Act, Minn. Stat. § 181.13, and Minnesota
               common law;

        2.     An Order permanently restraining and enjoining Defendant from discriminating
               against Plaintiff, or any other individual, on any basis forbidden by the Minnesota
               Human Rights Act, Minn. Stat. §§ 181.13 and 181.101, and Minnesota common
               law;

       3.      An Order requiring Defendant to compensate, reimburse, and make whole Plaintiff
               for his losses attributable to Defendant's misconduct including but not limited to,
               back pay, benefits, training, and promotions;

       4.      An award to compensate Plaintiff for the pain, suffering, emotional distress, and
               humiliation caused by Defendant's unlawful treatment;

       5.      An Order requiring Defendant to compensate Plaintiff for all compensatory and
               sp~cial damages;

       6.      The Court to award Plaintiff costs, disbursements, and expenses of this action,
               including attomef s fees as provided in the Minnesota Human Rights Act, Minn.
               Stat.§ 181.13, and Minnesota common law;

       7.      For treble damages as allowed by the Minnesota Human Rights Act;

       8.      For penal ties as allowed by Minn. Stat. §§ 181.13 and 181.101 ;

       9.      For leave to amend the Complaint to include a claim for punitive damages; and

       10.    'For such further and other relief as the court deems fit.



Ill



Ill


                                                 7
                                   ·DEMAND FOR JURY TRIAL

         Plaintiff requests a jury trial in this action for all claims so triable.



                                                  BRANDL LAW, LLC

  Dated: April 12. 2019                           Isl Jean M Brandl
                                                  Jean M. Brandl, # 0387260
                                                  310 4th Avenue South, Suite 5010
                                                  Minneapolis, MN 55415
                                                  P: (612) 206-3773
                                                 F: (612) 206-3773
                                                 jean@brandllaw.com
                                                 Attorney for Plaintiff




                                      ACKNOWLEDGMENT
       The undersigned hereby acknowledges that costs, disbursements and reasonable attorney

and witness fees may be awarded pursuant to Minn. Stat.§ 549.211, to the party against whom

the allegations in this pleading are asserted.

                                                 BRANDL LAW, LLC

Dated: April 12. 2019                   By:      Isl Jean M Brandl
                                                 Jean M. Brandl (0387260)
